COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                           NOTICE

Appellate case name:     Manfred Fink v. Joann D. Anderson, et al.

Appellate case number:   01-14-00990-CV

Trial court case number: 2014-22740

Trial court:             152nd District Court of Harris County

       The Court may take judicial notice of the University of Texas System’s published
Regents’ Rules and Regulations, available at www.utsystem.edu/board-of-regents/rules.com,
absent a valid objection filed with the Court on or before Monday, June 15, 2015.




Clerk’s signature:


Date: June 9, 2015